Moyer, C.J.
By its sole proposition of law, the department argues that it is immune from liability by operation of the public duty rule and that the court of appeals incorrectly concluded that the department could be found to be negligent per se. For the reasons that follow, we reverse the judgment of the court of appeals.
The public duty rule was adopted by this court in Sawicki v. Ottawa Hills (1988), 37 Ohio St.3d 222, 525 N.E.2d 468. In paragraph two of the syllabus, we held, “[wjhen a duty which the law imposes upon a public official is a duty to the public, a failure to perform it, or an inadequate or erroneous performance, it is generally a public and not an individual injury.” Conversely, recovery for negligent conduct may be awarded if the conduct of the public official falls within a so-called special duty exception. A special duty may be found if there is “(1) an assumption by the [governmental entity], through promises or actions, of an affirmative duty to act on behalf of the party who was injured; (2) knowledge on the part of the [entity’s] agents that inaction could lead to harm; (3) some form of direct contact between the [entity’s] agents and the injured party; and (4) that party’s justifiable reliance on the [entity’s] affirmative undertaking.” Sawicki, paragraph four of the syllabus.
*327In reversing the Court of Claims’ application of the public duty doctrine, the court of appeals expressed reservations concerning the continued vitality of the public duty rule in light of our decisions in Reynolds v. State (1984), 14 Ohio St.3d 68, 14 OBR 506, 471 N.E.2d 776, and Crawford v. Ohio Div. of Parole & Community Serv. (1991), 57 Ohio St.3d 184, 566 N.E.2d 1233. However, Reynolds and Crawford are clearly distinguishable from Sawicki and from this case.
In both Reynolds and Crawford we held that the state was negligent per se for failing to confíne a furloughed prisoner during nonworking hours. We reasoned that the decision to furlough a prisoner was an executive decision, but once the decision was made, R.C. 2967.26(B) imposed a specific, affirmative duty to confine the prisoner during nonworking hours. At the time pertinent to this case, R.C. 2967.26(B) provided that a prisoner “who is granted a furlough pursuant to this section * * * shall be confined during any period of time that he is not actually working at his approved employment * * * or engaged in other activities approved by the department.” 142 Ohio Laws, Part I, 287.
We have held that “[wjhere there exists a legislative enactment commanding or prohibiting for the safety of others the doing of a specific act and there is a violation of such enactment solely by one whose duty it is to obey it, such violation constitutes negligence per se.” Eisenhuth v. Moneyhon (1954), 161 Ohio St. 367, 53 O.O. 274, 119 N.E.2d 440, paragraph three of the syllabus.
However, where the duty is defined “only in abstract or general terms, leaving to the jury the ascertainment and determination of reasonableness and correctness of acts and conduct under the proven conditions and circumstances, the phrase negligence per se has no application.” Swoboda v. Brown (1935), 129 Ohio St. 512, 523, 2 O.O. 516, 521, 196 N.E. 274, 279. In Eisenhuth we further explained that where the duty prescribed by the enactment is so specific that the only determination necessary by the jury is to find but a single fact, a violation of the statute, then there is negligence per se. Conversely, if the jury must determine negligence from a consideration of several facts and circumstances, then negligence per se is inapplicable. Id., 161 Ohio St. at 373-374, 53 O.O. at 277-278, 119 N.E.2d at 444.
Accordingly, in Reynolds and Crawford we held that the statutory language “shall be confined” imposed a specific, affirmative duty upon the state, the violation of which constituted negligence per se. The statutes pertaining to paroled prisoners are not identical in nature or degree to those relating to furloughed prisoners.
R.C. 5149.04(A) provides that “[pjersons paroled * * * shall be under jurisdiction of the adult parole authority and shall be supervised * * * in such manner as to insure as nearly as possible the parolee’s rehabilitation while at the same time providing maximum protection to the general public.”
*328Additionally, former R.C. 2967.15 stated that “a prisoner who has been paroled, who in the judgment of the adult parole authority, has violated the conditions of his * * * parole shall be declared a violator.
“Whenever any parole officer has reasonable cause to believe that any parolee under the supervision of the authority has violated the terms or conditions of his * * * parole, such parole officer may arrest such parolee * * *.
* * *
“In the event such parolee is declared to be a parole violator the superintendent shall'within a reasonable time, order his return to the institution from which he was paroled.
« ‡ * *
“In the event a parolee absconds from supervision such fact shall be reported by the superintendent to the authority, in writing, and the authority shall enter an order upon its official minutes declaring such parolee to be a parole violator at large. * * * ” 130 Ohio Laws, Part II, 154-155.
Finally, Ohio Adm.Code 5120:1-1-16 provides:
“(A) Whenever a releasee absconds from supervision, such fact shall be reported at the earliest practicable time by the Unit Supervisor, or other supervisor of the releasee, to the Chief of the Adult Parole Authority, or his designee, in writing.
“(B) Upon receipt of such report by the Adult Parole Authority, the releasee may be declared a violator-at-large and such declaration entered into its official minutes or such decision may be delayed pending further investigation.”
The duties imposed upon the department regarding parolees are significantly different from those involving furloughed prisoners. A furloughed prisoner remains incarcerated, whereas a paroled prisoner has been given a conditional release from prison. The only affirmative duty imposed is to report the status of a parole violator as at-large and to enter this fact into the official minutes of the Adult Parole Authority. The parties agree this was done. The dispute centers on whether the act was performed timely. However, the duty to advise the authority is described in terms of reasonableness. Furthermore, the parties have failed to bring to our attention, nor has our research discovered, a statute or rule that imposes a specific, affirmative duty of the authority to enter the violator’s name on any computer network.
It is the failure to respond in a timely fashion or to enter the violator’s name into a computer network that is alleged to be negligence; however, both require a determination of reasonableness and discretion. Since the finder of fact must determine the issue of liability by deciding more than whether a specific safety statute was violated, negligence per se is inapplicable. It follows that ordinary *329principles of negligence, including the public duty rule,, apply to the conduct of the Adult Parole Authority.
The public duty rule comprises a defense independent of sovereign immunity. Sawicki, supra, 37 Ohio St.3d 222, 525 N.E.2d 468, paragraph three of the syllabus. The rule originated in English common law and survived the abrogation of sovereign immunity. Id. at 229-230, 525 N.E.2d at 476-477. It is used to determine the first element of negligence, the existence of a duty on the part of the state. If the duty owed is general in nature, the wrong created by its breach is to the public in general and, therefore, not individually actionable. Id. at 230, 525 N.E.2d at 477, citing 2 Cooley, Law of Torts (4 Ed.1932) 385-386, Section 300.
As the statutes relating to each indicate, parole and furlough are very different in their purpose. So, too, are Reynolds and Crawford distinguishable precedent. The statutes at issue herein do not establish specific affirmative duties to any person. Rather, they prescribe a general procedure for granting parole from prison and reporting violators of parole. Because appellee has failed to establish the existence of a special duty owed the decedent by the state, the public duty rule applies to bar liability on the part of the Adult Parole Authority.
The judgment of the court of appeals is reversed.

Judgment reversed.

Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Douglas, J., dissents and would affirm the judgment of the court of appeals in all respects.
Pfeifer J., dissents.